NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                  JONATHAN ANDREW ARIAS, Petitioner.

                          No. 1 CA-CR 22-0064 PRPC
                                FILED 9-1-2022


     Petition for Review from the Superior Court in Maricopa County
                          No. CR1999-012663-002
                   The Honorable Patricia A. Starr, Judge

                 REVIEW GRANTED; RELIEF GRANTED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Julie A. Done, Ellen Dahl
Counsel for Respondent

Maricopa County Public Defender’s Office, Phoenix
By Kevin D. Heade, Eleanor Knowles, Emily Wolkowicz
Counsel for Petitioner

Coppersmith Brockelman PLC, Phoenix
By Scott M. Bennett, Andrew T. Fox
Counsel for Amicus Curiae Arizona Justice Project and Juvenile Law Center
                              STATE v. ARIAS
                             Decision of the Court



                      MEMORANDUM DECISION

Vice Chief Judge David B. Gass delivered the decision of the court, in which
Presiding Judge Paul J. McMurdie and Judge Angela K. Paton joined.


G A S S, Vice Chief Judge:

¶1           Jonathan Andrew Arias petitions for review of the superior
court’s summary dismissal of his petition for post-conviction relief. We
grant review and relief.

¶2             In 2001, Arias pled guilty to two counts of first-degree murder
for offenses he committed when he was 16 years old. The superior court
imposed two consecutive terms of natural life in prison without the
possibility of release.

¶3            Following the United States Supreme Court opinion in Miller
v. Alabama, 567 U.S. 460 (2012), Arias challenged the constitutionality of his
natural life sentences through post-conviction relief. The superior court
summarily dismissed the proceeding, finding Miller did not apply to
Arias’s natural life sentences because they were not mandatory and the
sentencing judge considered his age as a mitigating factor. This court
granted review of the dismissal but denied relief. See State v. Arias, 1 CA-
CR 13-0548 PRPC, 2015 WL 2453175, at *1, ¶ 1 (Ariz. App. May 21, 2015)
(mem. decision), vacated sub nom. Arias v. Arizona, 137 S. Ct. 370 (2016).

¶4            The United States Supreme Court vacated this court’s
decision and remanded for reconsideration based on its opinion in
Montgomery v. Louisiana, 577 U.S. 190 (2016) declaring Miller retroactive. See
Arias v. Arizona, 137 S. Ct. 370. On remand, this court requested
supplemental briefing on the Arizona Supreme Court’s opinion in State v.
Valencia, 241 Ariz. 206 (2016), which set forth the standard in Arizona for
resentencing under Miller and Montgomery. The State waived further
briefing and stipulated the matter should be remanded to the superior court
for resentencing. This court accepted the stipulation, granted relief, and
remanded for resentencing.

¶5           Before Arias was resentenced, the United States Supreme
Court issued Jones v. Mississippi, 141 S. Ct. 1307 (2021). Based on Jones, the
State moved to withdraw its stipulation to resentencing, vacate



                                      2
                             STATE v. ARIAS
                            Decision of the Court

resentencing, and dismiss the post-conviction relief proceeding. The
superior court granted the motion and summarily dismissed Arias’s
petition for post-conviction relief. In doing so, the superior court found
Jones disavowed the Valencia court’s application of Miller and Montgomery,
the legal basis for the State’s stipulation had changed, and the current law
no longer required resentencing. Arias timely petitioned for review.

¶6             This court recently held Jones neither modified nor implicitly
overruled the Valencia court’s application of Miller and Montgomery. State v.
Wagner, 253 Ariz. 201, 205, ¶¶ 20–21 (App. 2022). Because the procedural
background and circumstances of Wagner closely parallel those here, that
opinion is dispositive of this case. The State, therefore, remains bound by
its previous stipulation to resentencing. See Pulliam v. Pulliam, 139 Ariz. 343,
345 (App. 1984) (“parties are bound by their stipulation unless relieved
therefrom by the court”).

¶7            We vacate the superior court’s dismissal of Arias’s petition for
post-conviction relief and remand for resentencing in accordance with
Miller and Montgomery.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                         3